Judgment affirmed ! on grounds stated in journal entry.
It is ordered and adjudged by this court that the judgment of the said circuit court be, and the same is hereby, affirmed; for the sole reason that it appears from the record that one of the assignments of error in the petition in error in the circuit court was that the common pleas court erred in overruling the motion of plaintiff in error for a new trial, one of the grounds of which motion was that the verdict was against the *628weight of the evidence, the entry of the judgment in the circuit court being that there is error apparent on the record in the proceeding of the common pleas court but not specifying any particular error.
But this court further finds that there was no error in the charge of the common pleas court to the jury on the trial of said action nor any other error in the record of said cause in the common pleas court.
Nichols, C. J., Shauck, Johnson, Newman arid Wilkin, JJ., concur.